Title: From James Madison to Levi Lincoln, 28 November 1804
From: Madison, James
To: Lincoln, Levi


Sir.Department of State Novr. 28th. 1804.
Mr. Joseph Cabrera who was introduced to me by the Spanish Minister, as a Gentleman attached to his Mission, and who has exhibited, among other original documents, his instructions from Mr. Cevallos Minister of State of His Catholic Majesty, as an adjunct to the Secretary of his legation to the United States, is detained under the circumstances disclosed by the communication from Mr. Dallas, which I have the honor herewith to transmit to you: and I request the favor of your opinion, whether any step is incumbent on the Executive in order to legalize his imprisonment, or to cause it to cease, and also whether, and in what manner, he may be sent to Spain for trial. I am &c.
James Madison.
